DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Claims 3, 8, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 22 October 2021.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-11, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (hereinafter “Chen” US 2019 / 0035333).

As pertaining to Claim 1, Chen discloses (see Fig. 2 and Fig. 5) a display device, comprising a pixel circuit (10, 20, 30), the pixel circuit comprising:
a first sub-pixel circuit (10) comprising a first driving transistor (M2), a second driving transistor (D1), and a first light-emitting unit (OLED1) electrically connected to the first driving transistor (M2) and the second driving transistor (D1);
a second sub-pixel circuit (30) comprising a third driving transistor (D3) and a second light-emitting unit (OLED3) electrically connected to the third driving transistor (D3),
a first data line (Vdata1), providing a first data voltage to the first light-emitting unit (OLED1); and
a second data (Vdata3), providing a second data voltage to the second light-emitting unit (OLED3),
wherein a voltage level of a first gate terminal of the first driving transistor (M2) of the first sub-pixel circuit (10) is associated with (i.e., is related to) a voltage level of a second gate terminal of the third driving transistor (D3) of the second sub-pixel circuit (30), and the voltage level of the first gate terminal of the first driving transistor (M2) of the first sub-pixel circuit (10) is associated with (i.e., related to) the second data voltage (Vdata3) provided by the second data line (see (Vdata3); and see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]; also note that the claimed invention is broadly characterized such that Fig. 5 allows for a number of alternative interpretations of the claimed first driving transistor, second driving transistor, and third driving transistor as well as the claimed “associated” voltage levels; further note that the term “associated with” does not impart any specific limitation on the claimed voltage levels; further still, see Fig. 6 and note the various operating states creating “associations” with the various terminals of the sub-pixel circuits of Fig. 5).

As pertaining to Claim 2, Chen discloses (see Fig. 2 and Fig. 5) that the first gate terminal (see the gate terminal of (M2)) of the first driving transistor (M2) of the first sub-pixel circuit (10) is electrically connected to the second gate terminal (see the gate terminal of (D3)) of the third driving transistor (D3) of the second sub-pixel circuit (30; also see Fig. 2 and note that “Gate1” is electrically connected to both (M2) and (D3) through (T4); again, see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]).

As pertaining to Claim 5, Chen discloses (see Fig. 2 and Fig. 5) that the first driving transistor (M2) and the second driving transistor (D1) of the first sub-pixel circuit (10) are connected to different system voltages (see (Vdd, Vdata1, Gate1, Vinit, Reset) in Fig. 5; again, see Page 3 through Page 4, Para. [0041]-[0044]).

As pertaining to Claim 6, Chen discloses (see Fig. 2 and Fig. 5) that the first sub-pixel (10) and the second sub-pixel (30) displays different colors (see Page 7, Para. [0087]).

As pertaining to Claim 7, Chen discloses (see Fig. 2 and Fig. 5) that the first sub-pixel circuit (10) is disposed in a first sub-pixel (see (10)), the second sub-pixel circuit (30) is disposed in a second sub-pixel (see (30)), the first sub-pixel (10) displays red, and the second sub-pixel (30) displays green (see Page 7, Para. [0087]).

As pertaining to Claim 9, Chen discloses (see Fig. 2 and Fig. 5) that the first sub-pixel circuit (10) further comprises a third switch circuit (M4),
a first terminal (i.e., an upper terminal) of the first driving transistor (M2) is electrically connected to a first system voltage (Vdd), a second terminal (i.e., a lower terminal) of the first driving transistor (M2) is electrically connected to the first light-emitting unit (OLED1);
a first terminal (i.e., an upper terminal) of the second driving transistor (D1) is electrically connected to the first system voltage (Vdd), a second terminal (i.e., a lower terminal) of the second driving transistor (D1) is electrically connected to the first light-emitting unit (OLED1), and a fourth gate terminal of the second driving transistor (D1) is electrically connected (i.e., via path (M2, D1) or (M2, Gate1), for example) to the third switch circuit (M4); and
a first terminal (i.e., a lower terminal) of the third switch circuit (M4) is electrically connected (i.e., via path (D1) or (M3, Vdd)) to the fourth gate terminal of the second driving transistor (D1), a second terminal (i.e., an upper terminal) of the third switch circuit (M4) is electrically connected to the first data line (Vdata1), and a control terminal of the third switch circuit (M4) is electrically connected to a scan line (Gate1; again, see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]).

As pertaining to Claim 10, Chen discloses (see Fig. 2 and Fig. 5) that the second sub-pixel circuit (30) further comprises a second switch circuit (T4),
a first terminal (i.e., an upper terminal) of the third driving transistor (D3) is electrically connected to the first system voltage (Vdd), a second terminal (i.e., a lower terminal) of the third driving transistor (D3) is electrically connected to the second light-emitting unit (OLED3), and the second gate terminal of the third driving transistor (D3) is electrically connected to the second switch circuit (T4); and
a first terminal (i.e., a lower terminal) of the second switch circuit (T4) is electrically connected to the second gate terminal of the third driving transistor (D3), a second terminal (i.e., an upper terminal) of the second switch circuit (T4) is electrically connected (i.e., via path (T4, C3, T5)) to the second data line (Vdata3), and a control terminal of the second switch circuit (T4) is electrically connected to the scan line (Gate1; again, see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]; also note that the claimed “second data line” could alternatively reference (Vdata2) electrically connected to the claimed “second terminal” of (T4) via path (T3, C2, T2)).

As pertaining to Claim 11, Chen discloses (see Fig. 2 and Fig. 5) that the first sub-pixel circuit (10) further comprises a third switch circuit (M4),
a first terminal (i.e., an upper terminal) of the first driving transistor (M2) is electrically connected (i.e., via path (M1)) to a second system voltage (Vinit), a second terminal (i.e., a lower terminal) of the first driving transistor (M2) is electrically connected to the first light-emitting unit (OLED1);
a first terminal (i.e., an upper terminal) of the second driving transistor (D1) is electrically connected to a first system voltage (Vdd), a second terminal (i.e., a lower terminal) of the first driving transistor (M2) is electrically connected to the first light-emitting unit (OLED1), and a fourth gate terminal of the second driving transistor (D1) is electrically connected (i.e., via path (M2, D1) or (M2, Gate1), for example) to the third switch circuit (M4), and the first system voltage (Vdd) is different from the second system voltage (Vinit); and
a first terminal (i.e., a lower terminal) of the third switch circuit (M4) is electrically connected (i.e., via path (D1) or (M3, Vdd)) to the fourth gate terminal of the second driving transistor (D1), a second terminal (i.e., an upper terminal) of the third switch circuit (M4) is electrically connected to the first data line (Vdata1), and a control terminal of the third switch circuit (M4) is electrically connected to a scan line (Gate1; again, see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]).

As pertaining to Claim 14, Chen discloses (see Fig. 2 and Fig. 5) that the first sub-pixel circuit (10) further comprises a third switch circuit (M4) electrically connected to the first data line (Vdata1), the second sub-pixel circuit (30) comprises a second switch circuit (T5) electrically connected to the second data line (Vdata3; again, see Page 3 through Page 4, Para. [0041]-[0044]).

As pertaining to Claim 15, Chen discloses (see Fig. 2 and Fig. 5) that the first driving transistor (M2) generate a first driving current, the third driving transistor (D3) generate a third driving current, and the first driving current is smaller than the third driving current (i.e., the driving current is dependent upon the data voltages (Vdata1, Vdata3) applied to the subpixels (10, 30); as such, the first driving current can be smaller than the third driving current as a matter of data voltages applied to the subpixels; again, see Page 3 through Page 4, Para. [0041]-[0044] in combination with Fig. 1 and Page 2, Para. [0029]-[0030]).

As pertaining to Claim 16, Chen discloses (see Fig. 2 and Fig. 5) that the voltage level (i.e., any arbitrary voltage level) of the first gate terminal of the first driving transistor (M2) is adjusted according to the voltage level of the second gate terminal of the third driving transistor (D3; see Fig. 5 and note that the gate terminal of (M2) and the gate terminal of (D3) are both associated with the voltage at (Gate1) and, as such, the voltage level at the gate of (M2) is adjusted in a same manner as (i.e., “according to”) the voltage level of the gate terminal of (D3); further, note that the first gate terminal of (M2) is electrically connected to the second gate terminal of (D3) via (N1, T4); further still, see Fig. 6 and note the voltage levels of the sub-pixel circuits are adjusted “according to” the various operating states of the sub-pixels circuits of Fig. 5; and again, see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]).

As pertaining to Claim 18, Chen discloses (see Fig. 2 and Fig. 5) that the voltage level (i.e., any arbitrary voltage level) of the first gate terminal of the first driving transistor (M2) of the first sub-pixel circuit (10) is the same as the voltage level (i.e., any arbitrary voltage level) of the second gate terminal of the third driving transistor (D3) of the second sub-pixel circuit (30; see Fig. 5 and note that the gate terminal of (M2) and the gate terminal of (D3) can arbitrarily be the same voltage level, including a zero voltage level, at any arbitrary driving or non-driving time; again, see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]).

As pertaining to Claim 19, Chen discloses (see Fig. 2 and Fig. 5) that the voltage level (i.e., the on/off voltage) of the first gate terminal of the first driving transistor (M2) is adjusted (i.e., turned on/off) according to (i.e., in accordance with the driving of) the second data voltage (Vdata3) provided by the second data line (see (Vdata3); see Fig. 6 and note the voltage levels of the sub-pixel circuits are adjusted “according to” the various operating states of the sub-pixels circuits of Fig. 5; again, see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Choi et al. (hereinafter “Choi” US 7,221,337).

As pertaining to Claim 4, Chen discloses (see Fig. 2 and Fig. 5) the first driving transistor (M2) having a first channel width and a first channel length, the third driving transistor (D3) having a third channel width and a third channel length (see Page 2, Para. [0029]-[0030]).

Chen does not disclose that a ratio of the first channel width to the first channel length is smaller than a ratio of the third channel width and to the third channel length.
However, in the same field of endeavor, Choi discloses (see Fig. 4) a display device comprising a first sub-pixel circuit (see (G)) and a second sub-pixel circuit (see (R)), wherein a driving transistor (T2’’) of the first sub-pixel circuit (G) has a ratio of a channel width to a channel length that is smaller than a ratio of a channel width to a channel length of a driving transistor (T2’) of the second sub-pixel circuit (R; see Col. 3, Ln. 28-67 through Col. 4, Ln. 1-8 through Col. 4, Ln. 1-31; and note that the (R), (G), and (B) sub-pixel circuits can have greater or smaller relative channel width to length ratios depending on a desired brightness characteristic and/or white balance).  It is a goal of Choi to provide a means of obtaining accurate color realization by controlling the dimensions of each of the driving transistors associated with respective color sub-pixels thereby simplifying the design of a data driving circuit and lowering manufacturing costs of the display device (see Col. 5, Ln. 21-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Choi such that a ratio of the first channel width to the first channel length is smaller than a ratio of the third channel width and to the third channel length in order to obtain accurate color realization, simplifying the design of the data driving circuit, and lowering manufacturing costs of the display device.

As pertaining to Claim 17, Chen discloses (see Fig. 2 and Fig. 5) that the first driving transistor (M2) has a first channel width and a first channel length, and the second driving transistor (D1) has a second channel width and a second channel length (see Page 2, Para. [0029]-[0030]).

Chen does not disclose that a ratio of the first channel width to the first channel length is different from a ratio of the second channel width to the second channel length.
However, in the same field of endeavor, Choi discloses (see Fig. 4) a display device comprising a first sub-pixel circuit (see (G)) and a second sub-pixel circuit (see (R)), wherein a driving transistor (T2’’) of the first sub-pixel circuit (G) has a ratio of a channel width to a channel length that is different from a ratio of a channel width to a channel length of a driving transistor (T2’) of the second sub-pixel circuit (R; see Col. 3, Ln. 28-67 through Col. 4, Ln. 1-8 through Col. 4, Ln. 1-31; and note that the (R), (G), and (B) sub-pixel circuits can have greater or smaller relative channel width to length ratios depending on a desired brightness characteristic and/or white balance).  It is a goal of Choi to provide a means of obtaining accurate color realization by controlling the dimensions of each of the driving transistors associated with respective color sub-pixels thereby simplifying the design of a data driving circuit and lowering manufacturing costs of the display device (see Col. 5, Ln. 21-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Choi such that a ratio of the first channel width to the first channel length is different from a ratio of the second channel width to the second channel length in order to obtain accurate color realization, simplifying the design of the data driving circuit, and lowering manufacturing costs of the display device.


Response to Arguments

Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly the reference to Chen, teach or fairly suggest the claimed feature wherein “the voltage level of the first gate terminal of the first driving transistor of the first sub-pixel circuit is associated with the second data voltage provided by the second data line” as recited in Claim 1 because “the gate voltage of the transistor M2… is irrelevant to the data voltage Vdata3…” (see Remarks at Pages 10 through 12).  The applicant has further argued that the teachings of Chen do not teach or fairly suggest the feature wherein the “first sub-pixel displays red” and the “second sub-pixel displays green” as recited in Claim 7 (see Remarks at Pages 12 and 13).  The applicant has further argued that the teachings of Chen do not suggest the features of newly added Claims 16-19.  The examiner respectfully disagrees with the applicant’s arguments.  The examiner respectfully reiterates that the claimed invention is broadly recited to invite arbitrary interpretation.  Webster’s American Dictionary defines the phrase “associated with” to mean “joined together often in a working relationship.”  There is no specific or implied structural and/or functional definitions or relationships imparted to the claimed invention by the phrase “associated with.”  In fact, the term “associated with” is open to broad interpretation.  Likewise, Webster’s American Dictionary defines the phrase “according to” to mean “in conformity with” or “correspondingly.”  Again, there is no specific or implied structural and/or functional definitions or relationships imparted to the claimed invention by the phrase “according to.”  In this light, with regard to the applicant’s arguments related to Claim 1, the teachings of Chen plainly suggest (see Fig. 5 and Fig. 6) a pixel circuit in which a voltage level of a first gate terminal of the first driving transistor (M2) of the first sub-pixel circuit (10) is associated with, or in a working relationship with, a voltage level of a second gate terminal of the third driving transistor (D3) of the second sub-pixel circuit (30), and the voltage level of the first gate terminal of the first driving transistor (M2) of the first sub-pixel circuit (10) is associated with, or in a working relationship with, the second data voltage (Vdata3) provided by the second data line (see (Vdata3); and see Page 2 through Page 3, Para. [0034]; and Page 3 through Page 4, Para. [0041]-[0044]).  Further, with regard to the applicant’s arguments related to Claim 7, while the first sub-pixel circuit (10) disclosed by Chen is disclosed to be a sub-pixel that displays red, and the second sub-pixel (30) is explicitly disclosed to be a sub-pixel that displays blue, Chen is clear that “the principle of the present disclosure is not limited thereto” (see Page 7, Para. [0087]).  In fact, one of ordinary skill in the art would have readily recognized that the sub-pixel structure of sub-pixels (20, 30) as shown in Figure 5 of Chen is identical.  In this regard, one of ordinary skill in the art would have appreciated that either of sub-pixel (20) and sub-pixel (30) can display blue or green without modifying the disclosed invention in any way.  Further still, with regard to the applicant’s arguments related to newly added Claims 16-19, the features of these claims is plainly suggested by the teachings of Chen and/or Choi as relied upon in the above rejections.  Therefore, the rejection of Claims 1-2, 4-7, 9-11, and 14-19 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622